> Ww NY F&F

Oo wo NY DD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JOHN LAAKE

Pro Se Plaintiff

469 Grand Ave.

Aurora, IL 60506
Telephone: (708) 352-0424

   
   
 
    

One Sees

~ ”
LOMGED 3!

5 Stony MECEIVED _ COPY

Meh ony

 
 

Be
‘Big

1 BUBWK US DISTRIC)

  
  

IN THE UNITED STATES DISTRICT COURT

JOHN LAAKE,
Plaintiff,
v.

DIRTY WORLD, LLC, and
JOHN DOE,

Defendants.

 

 

 

 

TO: David Gingras, Esq.

Gingras Law Office, PLLC
4802 E. Ray Rd., #23-271

Phoenix, AZ 85044

DISTRICT OF ARIZONA

No. 2:19-cv-05444-PHX-DMF
(Assigned to the Honorable

Deborah M. Fine)

FIRST AMENDED COMPLAINT

Jury Trial demanded

NOW COMES the Plaintiff, JOHN LAAKE a/k/a WINTER LAAKE, Pro Se herein, and

for his First Amended Complaint for libel against the Defendants DIRTY WORLD, LLC d/b/a

Thedirty.com (hereinafter referred to as “The Dirty” or “Defendant”), and JOHN DOE

(hereinafter referred to as the “co-Defendant”), states as follows:

1. The Plaintiff brings this suit for libel, and defamation and copyright infringement,

which fall under the purview of 28 U.S. § 1338 for copyright infringement and 28 U.S.C. §1367,

28 U.S.C. §1332 and 28 U.S.C. § 4101(1) for libel.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

2. This venue is proper because Defendant The Dirty is located in Phoenix, Arizona
(28 U.S. Code § 1391(b)(2)).

3. Plaintiff has filed this First Amended Complaint within the one-year statute of
limitations. The libel against him was first posted on thedirty.com on December 31, 2018.

(Ariz. Rev. Stat. 12-541(1)).

4. The Dirty is a user-submitted gossip website on the worldwide web which began
in 2007 at the website: www.thedirty.com. The Dirty specifically encourages users to upload
their own “dirt” which may include news, gossip, accusations, photos, videos, or text, and users
can comment on posts submitted by others.

5. It is evident that The Dirty itself places comments on the webpages that are posted
upon their website www.thedirty.com under their pseudonym THE DIRTY ARMY, since that is
their stated user name on their Facebook page. Their Facebook page says they are:
“TheDirty.com @TheDirtyArmy”. (See Exhibit A.)

6. JOHN DOE is an unknown individual who posted anonymously upon the host
website: www.thedirty.com under the pseudonym of “psychic vampire slayer” wherein that
person defamed and libeled Plaintiff John Laake, too.

i On December 31, 2018, a libelous and defaming webpage was published and the
link for it still exists online on The Dirty’s website upon the platform Thedirty.com regarding the
Plaintiff, and posted under the title: “John ‘Winter’ Laake”. It is currently found at the following
link which is located on The Dirty's webpage hosting

platform: https://thedirty.com/city/chicago/john-winter-laake/#post-2287760 (See Exhibit B.)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

8. It is evident that The Dirty posted its libelous comments under the pseudonym:
“THE DIRTY ARMY” against the Plaintiff upon the aforesaid defaming webpage: “John
‘Winter’ Laake”.

9, The aforementioned libel that The Dirty wrote is posted upon www.thedirty.com
as THE DIRTY ARMY as did the JOHN DOE individual who also commented upon the libelous
webpage, anonymously. JOHN DOE refers to themself as: “psychic vampire slayer” upon the
webpage that The Dirty has published online on their website, wherein they call the Plaintiff a
“rapist”, “Nazi”, and “Human Trafficker”, who “stalked” someone, and who supposedly uses
“death threats to silence victims” -- all of which are completely false claims which the Plaintiff
categorically denies.

10. These are false libels, and are not true statements. Plaintiff is mot a rapist. He is
not a Nazi. He is not a Human Trafficker. He has never stalked anyone. He does not use death
threats to silence alleged “victims”. These are completely and utterly false and horrendous
allegations that the Defendants have lodged online upon their website on www.thedirty.com
against the Plaintiff.

11. Furthermore, it is Plaintiff's copywritten actor photo that was posted without his
knowledge or permission upon The Dirty’s website. The photo was stolen and illegally used by
The Dirty and the co-Defendant John Doe. It was screen-grabbed by one of them and then used
by both of them when it was posted online without Plaintiff's permission, in violation of his
copyright. (See 17 U.S. Code § 504). That is Plaintiff's property. He is the owner of it. He has
a copyright on it -- his artistic work -- the photo. He has not threatened anyone. The photo is

simply his artistic expression. Regarding the stolen image, his photo, which was wrongfully
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

posted upon The Dirty’s website platform: that is unfair usage of Plaintiff's image for false and
libelous purposes. Nobody asked John Laake for permission to use his photo. Defendants The
Dirty and John Doe stole it and posted it on The Dirty’s website, without Plaintiff's permission.

12.  Plaintiff’s photo and the webpage have been removed.

13, The Defendants’ The Dirty and John Doe’s freedom of speech ends where libel
and defamation begins.

14. —_ In the Constitution of the State of Arizona under Freedom of Speech, it states as
follows:

Every person may freely speak, write, and publish on all
subjects, being responsible for the abuse of that right.

(Ariz. Const. Art. 2, § 6) (emphasis added).
15. In the Constitution of the State of Arizona, it states as follows regarding
Administration of Justice:

Justice in all cases shall be administered openly, and
without unnecessary delay.

(Ariz. Const. Art. 2, § 11) (emphasis added).

16. The Dirty is made part of this lawsuit for hosting a website that they know libels
people. The Dirty allows it to go on. They created the platform. They created the problem.
At best, The Dirty is liable for negligence per se -- if not outright blatant negligence.

17. | Negligence per se involves the following: a standard of care exists to which
Defendant The Dirty as a business is required to adhere to. Defendant The Dirty failed to adhere
to a basic standard of care, in that, through their negligence per se, their actions as made upon

their website regarding the Plaintiff John Laake -- in violation of libel laws -- automatically
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

serves as proof of negligence. This is because they host a website platform that exists chiefly to
libel and defame people, namely the Plaintiff. To state it another way: if a website host knows
that the people who post upon the website host’s platform are discussing how to murder someone
on the website host’s “front porch” so to speak, and then the website host simply allows those
discussions to continue unabated on their website platform, then that website host is actually an
accessory to murder. Libelous language, as found on The Dirty’s website -- and specifically
with regards to the Plaintiff -- accomplishes essentially the same result as murdering someone.
Words of libel are powerful weapons. The Dirty must face culpability for their part in their
wrongful and illegal behavior, wherein they are an accessory and host to the gross libel being
perpetuated against the Plaintiff.

18. | Defendant The Dirty’s negligence per se has contributed to the Plaintiff's extreme
mental and emotional distress, and has cost him untold amounts of monetary loss due to
Defendants’ blatant libel upon The Dirty’s platform.

19. The libels as presented by The Dirty and John Doe have caused an irreparable rift
with the Plaintiff's family that will not heal any time soon, as they were exposed to the libel that
Plaintiff is supposedly a “rapist” and “sex trafficker.”

20. Defendants are harassing Plaintiff Laake on a worldwide platform, their
website. As a result, Plaintiff Laake is entitled to punitive and compensatory damages for
extreme mental and emotional distress inflicted upon him by the Defendants.

21. The Dirty knew or should have known the damages that their scurrilous actions
would cause the Plaintiff.

22. These libelous Defendants are on the fringe of society. They are apparently

unable to engage with other people in any meaningful manner, hold a discussion, or find
10
11
12
13
14
15
16
17
18
19
20
21
22
a3
24
25
26
27
28

 

 

meaningful things to do. They hide behind their computer screens and completely trash the
reputation of the Plaintiff. Indeed, their libels are, in fact, a rush to judgment by them against the
Plaintiff. This is wrong and must be brought to account.

23. Free speech ends where libel begins. No one has the right to libel someone. It is
against the law. (See 28 U.S.C. § 4101(1)). These scurrilous offenders, the Defendants, must be
brought to account.

24. | The Defendants The Dirty and John Doe make false accusations against the
Plaintiff, without any due process of law, or for the Plaintiff to know who is libeling him. The
Defendants The Dirty and John Doe’s wrongful and illegal actions are akin to the Dark Ages and
the Inquisition, not a civilized society. They’re like a medieval torture chamber. They torture
him and torture him. They have effectively blacklisted him from doing anything and have ruined
his business opportunities and potential business opportunities through their libeling of him and
saying he is a sex offender, trafficker. They claim to have more tools in their toolbox, i.e.,
wherein they claim to have more “deets” to fill in later. The Defendants, The Dirty and John
Doe do not have the courage to show their faces, because they know they are lying and that the
highly egregious things which they allege are completely false.

25. Plaintiff, as a direct result of Defendants The Dirty and John Doe’s libels, has
suffered and continues to suffer severe and extreme mental and emotional anguish, and also
danger to his person, due to the extremity of the libel perpetuated against him by The Dirty. The
Defendants have severely damaged Plaintiff's reputation. A statement is considered defamatory
if it tends to cause such harm to the reputation of another that it lowers that person in the eyes of

the community or deters third persons from associating with him or her. (Restatement (Second)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

of Torts §559). The Defendants The Dirty and John Doe’s defamatory statements against the
Plaintiff make substantial danger to his reputation and person evident.

26. Some courts have extended the right to recover damages when the defendant’s
conduct has created an atmosphere of harm for the plaintiff, thus placing him within the zone of
danger. (See e.g., Towns v. Anderson, 579 P.2d 1163 (Colo. 1978); Whetham v. Bismarck
Hospital, 197 N.W.2d 678 (N.D. 1972); Gertz v. Robert Welch, Inc., 418 U.S. at 348.)

27. Defendant The Dirty and John Doe’s false libels wrongfully impute that Plaintiff
Laake is engaging in criminal conduct, and therefore, the statements are defamatory
per se.

28. During Pres. Abraham Lincoln’s assassination, conspirator Mrs. Mary Surratt
handed the co-conspirators carbines and allowed the use of her home to them to plot the murders
of Lincoln’s cabinet members. She further provided the co-conspirators with a lodging place
wherein they could dwell. Mrs. Surratt was hung for her crimes. Similarly herein, the Defendant
The Dirty, through their website platform, provides a place for the co-Defendant the “psychic
vampire slayer” to lodge his/her libelous statements and railings wrongfully against the
Plaintiff. With their words they effectively “murder” the plaintiff, by damaging his
reputation. The Dirty enables the co-Defendant John Doe by hosting the website which caters to
the libel, which effectively murders the Plaintiff's reputation and puts Plaintiff at risk of actually
being murdered, as the Defendant The Dirty has wrongfully claimed that he is a human trafficker
rapist. These Defendants must be held to account.

29. The Dirty “handed” the co-Defendant John Doe the platform, i.e., the website,
upon which The Dirty as “THE DIRTY ARMY” posted their own libel as well as provided the

webpage for the co-Defendant John Doe to comment upon, and thereby further libeled the
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Plaintiff. The Dirty supplied the platform upon which the libel could be published, which is
extremely dangerous to the Plaintiff's safety, and quite possibly spread these lies through their
forum to millions of people.

30. ‘In Arizona, “[o]ne who publishes a false and defamatory communication
concerning a private person, or concerning a public official or public figure in relation to a
private matter, is subject to liability, if he (a) knows that the statement is false and it defames the
other, (b) acts in reckless disregard of these matters, or (c) acts negligently in failing to ascertain
them.” These three elements of defamation by the Defendants The Dirty and John Doe against
the Plaintiff are present herein. (See Antwerp Diamond Exch. of Am., Inc. vy. Better Bus. Bureau
of Maricopa Cnty., Inc., 130 Ariz. 523, 528, 637 P.2d 733, 738 (1981) (quoting Peagler v. Phx.
News., Inc., 114 Ariz. 309, 315, 560 P.2d 1216, 1222 (1977)); see Dube v. Likins, 216 Ariz. 406,
417, 167 P.3d 93, 104 (Ct. App. 2007) (quoting Rowland v. Union Hills Cntry. Club, 157 Ariz.
301, 306, 757 P.2d 105, 110 (Ct. App. 1988)).

31. The Dirty know they're running a website that libels people. That is wrong and
against the law. These libels by the Defendants The Dirty and John Doe, in fact, fall under the
purview of the five elements of libel and slander under the law. Arizona has five defamation
elements. In Arizona, for libel and slander plaintiffs to succeed in their claim, they must prove:

e A false statement was made concerning the plaintiff;
e The statement was defamatory;
e The statement was published to a third-party;

e The statement was made with actual malice, and
The plaintiff suffered damage as a result of the statement.

(Morris v. Warner, 160 Ariz. 55, 62 (Ariz. Ct. App. 1988)).
32. All five elements of libel are present herein, as evidenced by the pernicious and

wrongful libel posted upon www.thedirty.com by the Defendants The Dirty and John Doe
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

against the Plaintiff. The exhibits to this complaint of their libels speak for themselves. The
Plaintiff has established that the Defendants The Dirty and John Doe’s false statements written
against him fall within all five categories of defamation per se herein.

33. Arizona courts frequently look to the Second Restatement of Torts when deciding
cases regarding libel. (See Sanchez v. Coxon, 175 Ariz. 93, 95 (1993); Restatement (Second) of
Torts §559).

34. Libel or defamation per se is a legal term which recognizes that certain statements
are so inflammatory and damaging that a defamed plaintiff need not prove damages.

35. “Actual malice” means that state of mind arising from personal spite, hatred, or
ill will toward the plaintiff. (Arizona Laws 12-653.01). Actual malice is present by the
Defendants The Dirty and John Doe herein through their libels, which bring human bodily threat
to the Plaintiff. Specifically, Defendants The Dirty and John Doe know that what they
publish against the Plaintiff is untrue, and in wanton and reckless disregard for the truth, they
have not fact-checked anything. Furthermore, there is no proof whatsoever of any of the highly
egregious things which these Defendants so falsely accuse the Plaintiff of.

36. The postings by the Defendants The Dirty and John Doe_against Plaintiff Laake
are so reprehensible and false that they affect Plaintiff's reputation worldwide and cast false
aspersions upon him.

37. Arizona defamation law considers a publication that impeaches the honesty,
integrity, or reputation of a person to be libelous per se. (See Peagler v. Phoenix Newspapers,
Inc., 114 Ariz. 309, 316 (1977)).

38. | Written communications will constitute libel per se if “on their face and without

the aid of any extrinsic matter” they tend to “bring any person into disrepute, contempt, or
o Oo NN OF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ridicule” or “impeach [their] honesty, integrity, virtue, or reputation.” (/litzky v. Goodman, 57
Ariz. 216, 220-221 (Ariz. 1941)).
39. | A-statement that does any of the following constitutes slander per se in Arizona:
e Tends to injure a person in his/her profession, trade, or business;
e Charges a contagious or venereal disease, or imputes that a woman is not chaste;
e Imputes the commission of a crime involving moral turpitude.
(Modla v. Parker, 17 Ariz. App. 54 (1972)).

40. Actual malice by the Defendants The Dirty and John Doe against the Plaintiff is

clearly proven here. (Dombey v. Phoenix Newspapers, Inc., 150 Ariz. 476, 481 (Ariz. 1986)).
SUMMARY OF DAMAGES

41. The threat that exists to Plaintiff's safety due to the false allegations made and
posted online by the Defendants against him is ever present and unabated.

42. Plaintiff Laake's reputation, which is priceless and irreplaceable, is extremely
harmed through Defendants The Dirty and John Doe’s libelous statements. Defendants The
Dirty and John Doe know their statements which they have posted online against him are false.
They simply write it. This is wrong and reprehensible, and must be brought to punishment by
this court.

43. Plaintiff files this lawsuit to stop the aforesaid libel and defamation being
promulgated against his person and reputation by the Defendants The Dirty and John Doe,
whereby they falsely state that Plaintiff is a “rapist”, “Nazi”, and “Human Trafficker”, who
“stalked” someone, and who supposedly uses “death threats to silence victims”.

44. These false statements which have been alleged against Plaintiff are the direct

cause of the damages that Plaintiff has suffered and continues to suffer, which includes

impairment of his reputation worldwide, great personal humiliation, and extreme mental and

10
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

emotional anguish and suffering that is continued and ongoing, as well as, untold loss of
potential income, all due to and because of the Defendants The Dirty and John Doe’s false and
repugnant libels published against him. This is due to the negligent and direct postings by
The Dirty and the co-Defendant JOHN DOE against the Plaintiff.

45. The Plaintiff is further entitled to recovery under the law pertaining to punitive
damages, wherein actual malice is present as pertaining to The Dirty and John Doe, as it
certainly is here. Plaintiff therefore seeks recovery of punitive damages from the Defendants
The Dirty and John Doe.

46. Additionally, for the infliction of extreme and ongoing mental and emotional
suffering and distress by the aforesaid libels of the Defendants The Dirty and John Doe against
the Plaintiff, the Plaintiff now seeks recovery of damages from the Defendants.

47. The Dirty is responsible for the libel damages of the Plaintiff because they created
the platform upon which the libels have been posted on their website, and they actively
encourage comments on it upon a worldwide platform; that is, their website.

CONCLUSION

The Plaintiff respectfully petitions this Honorable Court, and seeks a monetary remedy
for punitive damages from the aforesaid libel and defamation per se made against him by the
Defendants and also for negligence in the amount of $500,000 in damages herein.

The Plaintiff requests any other relief the court deems appropriate.

The Plaintiff demands a jury trial in the event that a trial is necessary.

Dated: March 9, 2020 f Re ae

John Laake, Pro Se Plaintiff
469 Grand Ave.

Aurora, IL 60506

Ph: (708) 352-0424

Email: wolfloki@yahoo.com

 

11
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

CERTIFICATE OF SERVICE
Plaintiff John Laake, Pro Se herein, hereby certifies that he sent a copy of the
Plaintiffs First Amended Complaint to the following address:

David Gingras, Esq.
Gingras Law Office, PLLC
4802 E. Ray Rd., #23-271
Phoenix, AZ 85044

via email on March 9, 2020.

eo ad.

John Laake

Pro Se Plaintiff
469 Grand Ave.
Aurora, IL 60506
Ph: (708) 352-0424

Email: wolfloki@yahoo.com

Dated: March 9, 2020

 

12
Exhibit A
 

 

Ce @ @ https://business.facebook.com/TheDirtyArmy/ eee WwW i. €© ea ©

 

THE DIRTY

TheDirty.com

Home

 

About
Posts ie Like Share Contact Us @ Send Message

Photos

: Posts News & Media Website
Videos

See more of TheDirty.com on Facebook
Exhibit B
 

 

Cc @ Ue thedirty.com 80%

1) THEDIRTY

John “Winter” Laake — Sigh.......rapist, Nazi, Human i
Trafficker, Satanist Mason That Uses Death Threats
To Silence Victims

 

THE DIRTY ARMY:nuff said........ will fill in deets later....busy living in hiding in Chicago so my family dies not
die

aaa

 

Leave A Comment
 

. C a Do & thedirty.com [} 50%

[S) THE DIRTY

   

THE DIRTY ARMY:nut? said____ wll fill in daets lazer__busy liv
de

    

1g In hiding in Cnicaga so my family dies not

    
   
     

   

Leave A Comment

Your emai address wit not be pubtishes

  
 
 

 

Wolfgirl
Um. he lives in Chicago... not 8 great piece to “hide.” This is my ex from a fev years back. More bark
tnan bite Guilty of exaggeretion and off-tune singing Ost

   
   
 

    

   

  
 

psychic vampire slayer
he used to stalk a fried of mine! very scary. ne is a ragist and is known to hang around late bar and
debonaire, soch/a0s nights

 
   
 
